Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


This Communication is in response to applicants’ interview on March 21, 2022, claims 1-19 are pending.


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Kamran Emdadi (Reg. No. 58,823), on March 21, 2022.


The application has been amended as follows:


Claim 1, (Currently Amended) A method comprising:
transmitting a first request from a client computer destined for a server for content managed by the server, wherein the first request comprises a communication protocol and is sent to a first access point; and
transmitting a second request from the client computer destined for the server for the content managed by the server, wherein the second request is transmitted to one or more of the first access point and a second access point without receiving a response to the first request, and comprises a different communication protocol than the first request; 
and
establishing a connection between the server and the client computer based on a response to the first request or the second request being received at the client computer within a predetermined time and disregarding a subsequently received response received to the first request or the second request.





communication with the server and the client computer is based on whether the second response to the second request is received at the client computer within the predetermined time following receipt of the first response to the first request at the client computer.


Claims 1-6, and 8-19 are allowed.
Claims 7 are cancelled.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest or render obvious the each and every claimed limitation of the current invention as amended by the applicant, especially the limitation of a method comprising: transmitting a first request from a client computer destined for a server for content managed by the server, wherein the first request comprises a communication protocol and is sent to a first access point; and transmitting a second request from the client computer destined for the server for the content managed by the server, wherein the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAZU A MIAH/Primary Examiner, Art Unit 2441